*640OPINION
PER CURIAM.
This action was brought under Minn. Stat. § 204B.44 (2010), seeking to correct an alleged error in the preparation of the ballot for the general election. Specifically, petitioners seek to prevent the people of Minnesota from voting on the question of whether photographic identification should be required to vote in Minnesota. The court is unanimous in concluding that petitioners are not entitled to this unprecedented relief.1 We express no opinion in this case as to the merits of changing Minnesota law to require photographic identification to vote; that question, as petitioners concede, is not presented in this case. Because we conclude that the petitioners have not met their burden of demonstrating that there is an error that requires the judiciary to intercede, we deny the petition.
In April 2012, the Legislature approved a proposed amendment to Article VII, Section 1 of the Minnesota Constitution. This section currently provides:
Every person 18 years of age or more who has been a citizen of the United States for three months and who has resided in the precinct for 30 days next preceding an election shall be entitled to vote in that precinct. The place of voting by one otherwise qualified who has changed his residence within 30 days preceding the election shall be prescribed by law. The following persons shall not be entitled or permitted to vote at any election in this state: A person not meeting the above requirements; a person who has been convicted of treason or felony, unless restored to civil rights; a person under guardianship, or a person who is insane or not mentally competent.
Minn. Const, art. VII, § 1. The proposed amendment would designate the provision above as (a) and add two subsections, (b) and (c), as follows:

(b) All voters voting in person must present valid government-issued photographic id,entification before receiving a ballot. The state must issue photographic identification at no charge to an eligible voter who does not have a form of identification meeting the requirements of this section. A voter unable to present government-issued photographic identification must be permitted to submit a provisional ballot. A provisional ballot must only be counted if the voter certifies the provisional ballot in the manner provided by law.


(c) All voters, including those not voting in person, must be subject to substantially equivalent identity and eligibility verification prior to a ballot being cast or counted.

Ch. 167, § 1, 2012 Minn. Laws 145,145-46.
In the same session law, the Legislature also approved the language of the question to be placed on the November 2012 general election ballot concerning the proposed constitutional amendment:
Shall the Minnesota Constitution be amended to require all voters to present valid photo identification to vote and to require the state to provide free identifi*641cation to eligible voters, effective July 1, 2013?
Id. § 2(a), 2012 Minn. Laws at 146. Finally, the Legislature approved a title for the ballot question: “Photo Identification Required for Voting.” Id. § 2(b), 2012 Minn. Laws at 146.
In order to become effective, the amendment must be agreed to by “a majority of all the electors voting at the election,” not just a majority of those voting on the amendment itself. Minn. Const, art. IX, § 1. The legislation at issue in this case provides that, if approved, the constitutional amendment would become “effective July 1, 2013, for all voting at elections scheduled to be conducted November 5, 2013, and thereafter.” Ch. 167, § 2(a), 2012 Minn. Laws at 146.
On May 30, 2012, petitioners filed a petition with our court under MinmStat. § 204B.44, seeking to “strik[e] the ballot question pertaining to the Voter Identification and Provisional Ballot Amendment” and to enjoin the Secretary of State from placing the question on the November 2012 general election ballot. Petitioners allege that the Legislature’s ballot question “is misleading because it does not accurately and factually describe the proposed amendment, and because it fails to describe at all certain important substantive provisions contained in the amendment.”
We issued a scheduling order that set deadlines for briefs, requests to intervene, and requests for amicus participation. League of Women Voters Minn. v. Ritchie, A12-0920, Order (Minn. filed June 1, 2012). The named respondent, Secretary of State Mark Ritchie, declined to file a brief on the merits, but submitted an affidavit of Gary Poser, Director of Elections for the State of Minnesota, that explained the dates by which a decision was needed to timely prepare ballots for the general election.
I.
We received motions to intervene from State Senator Scott J. Newman and State Representative Mary Kiffmeyer, Minnesota Majority, Inc., the 87th Minnesota House of Representatives, and the 87th Minnesota Senate. We granted intervention to the House and the Senate, but denied the motions of Minnesota Majority and the individual legislators. League of Women Voters Minn. v. Ritchie, A12-0920, Order at 2-3 (Minn. filed June 15, 2012). We issued our order on the intervention motions with opinion to follow, and now set forth the basis for that order. Id. at 4.
All three motions to intervene sought intervention as of right under Minn. R. Civ. P. 24.01:
Upon timely application anyone shall be permitted to intervene in an action when the applicant claims an interest relating to the property or transaction which is the subject of the action and the applicant is so situated that the disposition of the action may as a practical matter impair or impede the applicant’s ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.
Rule 24.01 establishes four requirements for intervention as of right: (1) a timely application; (2) an interest in the subject of the action; (3) an inability to protect that interest unless the applicant is a party to the action; and (4) the applicant’s interest is not adequately represented by existing parties. Minneapolis Star & Tribune Co. v. Schumacher, 392 N.W.2d 197, 207 (Minn.1986). All those seeking intervention contended that they satisfied each of the requirements. Alternatively, the proposed intervenors sought permissive inter*642vention under Minn. R. Civ. P. 24.02, which requires only that the proposed intervenors have “a common question of law or fact” with the action.
With respect to the House and the Senate, petitioners do not object to the permissive intervention of these bodies. Given that the named respondent, Secretary of State Mark Ritchie, did not participate in a substantive way in these proceedings, we agreed with petitioners that it is appropriate for the House and Senate, the bodies that passed the legislation at issue in this case, to participate, and so without deciding whether those bodies may intervene as of right, we granted their motion for permissive intervention.
With respect to the motion from Senator Newman and Representative Kiffmeyer, that motion sought intervention conditioned on the failure of the Legislature to do so. Given that the House and the Senate successfully intervened, we denied the motion to intervene by Senator Newman and Representative Kiffmeyer.
Finally, with respect to Minnesota Majority, it described itself as “a nonprofit corporation that promotes social welfare” and “an advocate for election integrity in Minnesota.” Noting that it has been “actively involved in successfully placing this Voter Identification Amendment on the ballot,” Minnesota Majority contended that it would “suffer substantially if the people of Minnesota [were] not permitted to vote to enhance the integrity of the Minnesota election process.”
As petitioners point out, as a nonprofit corporation Minnesota Majority does not vote. Nor does Minnesota Majority assert that its members are eligible to vote in Minnesota and that it is representing the interests of its members. Rather, the only basis on which Minnesota Majority asserts standing to intervene is the fact that it expended resources to get the proposed constitutional amendment passed in the Legislature. But courts have denied intervention to entities whose only interest in legislation is that they lobbied for its passage. See Northland Family Planning Clinic, Inc. v. Cox, 487 F.3d 323, 344-45 (6th Cir.2007) (denying intervention to “a public interest group involved in the process leading to the adoption of [a] challenged statute” and noting that the group “is not itself regulated by any of the statutory provisions at issue here”); Keith v. Daley, 764 F.2d 1265, 1269 (7th Cir.1985) (affirming denial of intervention by an interest group in litigation brought by physicians challenging an Illinois statute regulating abortion because the group’s interest as “chief lobbyist” in support of the bill was not “a direct and substantial interest sufficient to support intervention”); United States v. 36.96 Acres of Land, 754 F.2d 855, 857 (7th Cir.1985) (affirming denial of intervention by the Save the Dunes Council, a nonprofit corporation described as having “lobbied extensively for national legislation protecting the dunes and expanding the protected areas”).2
*643Moreover, the position Minnesota Majority seeks to advance in this litigation is substantially the same as the position advanced by the House and Senate. We were also mindful of the expedited nature of these proceedings. For all of these reasons, we denied Minnesota Majority’s motion to intervene.3
II.
We next consider the House and Senate’s argument that we lack subject-matter jurisdiction because the petitioners’ claims do not fall under Minn.Stat. § 204B.44 (2010).4 Subject-matter jurisdiction is the power of the court “to hear and determine cases that are presented to the court.” State v. Losh, 755 N.W.2d 736, 739 (Minn.2008). The court’s authority depends, in the first instance, on the claims made. See Robinette v. Price, 214 Minn. 521, 526, 8 N.W.2d 800, 804 (1943) (describing our jurisdiction as the authority to “hear and determine a particular class of actions ” (emphasis added)).
In this case, the petition alleges that an election official — the Secretary of State — is about to commit an error by placing the ballot question passed by the Legislature on the November 2012 general election ballot. As the basis for this court’s subject-matter jurisdiction, the petition itself cites only Minn.Stat. § 204B.44(a), (b), and (d). The brief accompanying the petition asserts that the ballot question also violates Article IX, Section 1 of the Minnesota Constitution because the ballot question “does not accurately describe the proposed amendment.”
The House and Senate contend that the placement of the photographic identification question on the ballot is not a “cognizable ‘error, omission, or wrongful act’ ” under Minn.Stat. § 204B.44 because the Legislature “debated, voted on, and passed” the proposed amendment and ballot question. According to the House and Senate, “[i]t is certainly not a wrongful act for the Legislature to properly exercise its constitutional authority and duty. Moreover, the Minnesota Legislature is not among the enumerated election officials listed in Minnesota Statutes section 204B.44.”
We agree with the House and Senate that whether to place a proposed consti*644tutional amendment before the people is a question that the Minnesota Constitution vests with the legislative branch. Minn. Const, art. IX, § 1. The petition does not, however, challenge the proposed constitutional amendment itself or the constitutional authority of the Legislature to submit the proposed amendment to the people. And while petitioners admittedly quarrel with positions taken during legislative debates on the proposed amendment and ballot question, and contend that the proposed amendment, if approved by voters, would require significant changes in Minnesota election law, the petition does not assert “the infirmity of the proposed amendment itself,” as amici Newman and Kiffmeyer note.
Instead, petitioners challenge only the particular language of the ballot question as failing to describe accurately the proposed amendment.5 The issue therefore is whether this court has subject-matter jurisdiction over the narrow claim of whether the ballot question is so misleading that it violates the Minnesota Constitution because it deprives voters of the constitutional right to cast a vote for or against the proposed constitutional amendment. See Breza v. Kiffmeyer, 723 N.W.2d 633, 636 (Minn.2006). We conclude that we have subject-matter jurisdiction to resolve this narrow issue.
The statute petitioners invoke— Minn.Stat. § 204B.44 — provides a statutory basis for our jurisdiction. Under Minn. Stat. § 204B .44(a), we have the authority to hear claims of errors “in the placement [of] ... any question on any official ballot.” The petitioners argue that it would be an error for the Secretary of State to place the question as currently phrased on the ballot because the ballot question is “unreasonable and misleading” to such an extent that it “fails to provide voters with a fair opportunity to understand and vote.” The plain language of section 204B.44 therefore gives us the authority to hear the type of dispute at issue here. See Erlandson v. Kiffmeyer, 659 N.W.2d 724, 729 (Minn.2003) (stating that section 204B.44 “allows any person to file a petition to correct or prevent certain types of errors, omissions, or wrongful acts”).
Our precedent confirms the conclusion that we have subject-matter jurisdiction. See Winget v. Holm, 187 Minn. 78, 80, 244 N.W. 331, 332 (1932) (recognizing “no essential difference between submitting to the voters a candidate who has no legal right to appear on the ballot and submitting a proposed amendment to the constitution in a form therein prohibited” in upholding the court’s original jurisdiction under the predecessor to section 204B.44). In Winget, we specifically affirmed our jurisdiction over pre-election challenges to proposed constitutional amendments. Id. at 81-82, 244 N.W. at 332. Winget was an attempt to prevent the Secretary of State from putting a proposed constitutional amendment on the ballot on the basis that it violated the single-subject rule required by Minn. Const, of 1857, art. XIV, § 1 *645(now Minn. Const, art. IX, § l).6 Id. at 79, 244 N.W. at 331-32. The Secretary of State challenged our jurisdiction, arguing that the proceeding was “premature; that the adoption of a constitutional amendment [was] the composite act of the legislature and the electors and that at no point before the final act of both may the court interfere.” Id. at 81, 244 N.W. at 332.
In denying the Secretary of State’s jurisdictional challenge, we first observed that it was settled “that courts have jurisdiction to determine whether an amendment to the constitution proposed by the legislature and submitted to the electors was proposed, submitted, and ratified conformably to the mandate of the constitution so as to become a part thereof.” Id. at 80-81, 244 N.W. at 332 (citing McConaughy v. Sec’y of State, 106 Minn. 392, 119 N.W. 408 (1909)). We said that there was “no good reason” why we “should not interpose to save the trouble and expense of submitting a proposed constitutional amendment to a vote, if it be not proposed in the form demanded by the constitution,” because even though such an amendment be “approved by the electors,” the court would nevertheless “be compelled to declare it no part of the constitution.” Id. at 81, 244 N.W. at 332. We reach the same conclusion here and hold that petitioners’ challenge falls within the scope of our jurisdiction under section 204B .44(a).7
*646III.
We turn next to the merits of petitioners’ constitutional challenge. In essence, petitioners argue that it would be unconstitutional to submit the proposed ballot question to the voters because the question is misleading. Petitioners seek unprecedented relief — removal from the general election ballot of a proposed constitutional amendment that the Legislature passed and proposed to the people.
Petitioners point to four alleged defects in the question framed by the Legislature. First, petitioners contend that the question is erroneous because it refers to “valid photo identification,” whereas the actual amendment refers to “government-issued photographic identification.” Second, petitioners contend the question is erroneous because it indicates that “all voters” will have to present photographic identification, but under the text of the amendment only “voters voting in person” will have to present such identification. Third, petitioners argue that the question is erroneous because it fails to describe that absentee voters will be subject to “substantially equivalent identity and eligibility verification” requirements, as referenced in the amendment. Fourth, petitioners argue that the question is erroneous because it fails to include any information regarding the provisional balloting referenced in the amendment. Based on these errors and omissions, petitioners request that we strike the question from the ballot.
For their part, the House and Senate argue there is no requirement that all substantive provisions of the proposed amendment be included on the ballot. Indeed, according to the House and Senate, it has been the longstanding practice in Minnesota to describe only the “general purpose” of proposed constitutional amendments when those amendments are submitted to the voters in the form of ballot questions. Because the question at issue here captures the essential purpose of the amendment, the House and Senate argue that our precedent requires us to defer to the Legislature’s formulation of the question. .
The Minnesota Constitution textually commits to the legislative branch the authority to submit proposed constitutional amendments to the people. Article IX, Section 1 of the Minnesota Constitution provides:
A majority of the members elected to each house of the legislature may propose amendments to this constitution. Proposed amendments shall be published with the laws passed at the same session and submitted to the people for their approval or rejection at a general election.
Minn. Const, art. IX, § 1; see also Op. Att’y Gen. No. 213-C (Mar. 9, 1994) (opining that amendments proposed by the Legislature are not subject to gubernatorial approval or veto). Because the constitution vests the authority to propose constitutional amendments with the legislative branch, proper respect for the separation of powers limits our authority in this area. See Minn. Const, art. Ill (“The powers of government shall be divided into three distinct departments: legislative, executive and judicial. No person or persons belonging to or constituting one of these departments shall exercise any of the powers properly belonging to either of the others except in the instances expressly provided in this, constitution.”); see also Laase v. 2007 Chevrolet Tahoe, 776 N.W.2d 431, 437 (Minn.2009) (discussing “constitutional principle of separation of powers”).
Our precedent reflects this limitation and the fact that, in our review process, we must evaluate the ballot question with a high degree of deference to the *647Legislature. Fugina v. Donovan, 259 Minn. 35, 40, 104 N.W.2d 911, 915 (1960) (noting, that in close cases, “the controlling consideration is the deference due the legislative judgment that this is a proper proposal to amend the constitution”). The only proper question for us on review is whether “the form of ballot actually used compl[ies] with the constitution.” State ex rel. Marr v. Stearns, 72 Minn. 200, 217, 75 N.W. 210, 214 (1898), rev’d, on other grounds, 179 U.S. 228, 21 S.Ct. 73, 45 L.Ed. 162 (1900). In other words, our review is limited to determining whether the ballot question as framed is “‘so unreasonable and misleading as to be a palpable evasion of the constitutional requirement to submit the law to a popular vote.’ ” Breza v. Kiffmeyer, 723 N.W.2d 633, 636 (Minn.2006) (quoting Stearns, 72 Minn. at 218, 75 N.W. at 214).8
Petitioners acknowledge Breza, but also appear to suggest that we were incorrect in Breza to adopt the standard articulated in Steams for assessing the validity of questions involving proposed amendments to the constitution. It is accurate to state, as petitioners and the dissents do, that Steams did not involve a constitutional amendment. Instead, that case arose in the context of a law concerning taxation of railroad land, which was required to be submitted to voters for approval before taking effect. See Stearns, 72 Minn. at 217, 75 N.W. at 214. But we specifically said in Steams, “[t]he constitution requires that all amendments to that instrument shall be submitted to the people for their approval or rejection. There is no essential difference between this requirement and the one as to the submission of the [railroad land taxation] law in question.” Id. at 218, 75 N.W. at 215 (citations omitted); see also State v. Duluth & N. Minn. Ry. Co. (Duluth Railway), 102 Minn. 26, 30, 112 N.W. 897, 899 (1907) (concluding that a railroad land taxation ballot question was properly submitted because the law was “fairly expressed in the question submitted”). The constitution compelled this conclusion because the relevant constitutional provisions are virtually identical. The constitutional provision at issue in Steams required that “[a]ny law [relating to railroad land taxation] ... shall ... be submitted to a vote of the people of the state.” Minn. Const, of 1857, art. IV, § 32a (1871). The constitution uses nearly identical language in the provision at issue in this case: “Proposed amendments shall be ... submitted to the people for their approval or rejection.” Minn. Const, art. IX, § 1.
*648In Breza, we explicitly adopted the standard articulated in Stearns and Duluth Railway in the context of reviewing the sufficiency of a ballot question used to put a proposed constitutional amendment to a popular vote. Breza, 723 N.W.2d at 636. After laying out the standard from Steams, we held that “[t]he ballot question in this case clearly does not meet the high standard set out in our precedent for finding a proposed constitutional amendment to be misleading.” Id. The dissents contend that our adoption of the Steams standard in Breza was dicta. The dissents are wrong.
The petitioners in Breza “claim[ed] that the ballot question on the amendment [was] unconstitutionally misleading as it relate[d] to the allocation of MVST revenues between public transit and highways.” Id. at 634. In order to answer that question, it was necessary for us to decide the standard by which ballot questions on proposed constitutional amendments would be judged. We adopted the Steams standard to answer the question posed in the case. See id. at 636. Our adoption of the standard, therefore, was not dicta. See State ex rel. Foster v. Naftalin, 246 Minn. 181, 208, 74 N.W.2d 249, 266 (1956) (“ ‘Whenever a question fairly arises in the course of a trial, and there is a distinct decision of that question, the ruling of the court in respect thereto can, in no just sense, be called mere dictum.’ ”) (quoting Union Pac. R.R. Co. v. Mason City & Fort Dodge R.R. Co., 199 U.S. 160, 166, 26 S.Ct. 19, 50 L.Ed. 134 (1905)).
In this case, petitioners ask the same question as was posed in Breza. In order to answer that question, the principle of stare decisis requires that we follow the standard adopted in Breza. See, e.g., SCI Minn. Funeral Sens., Inc. v. Washburn-McReavy Funeral Corp., 795 N.W.2d 855, 862 (Minn.2011). The standard enunciated in Breza, therefore, controls our review of the ballot question at issue.
The petitioners bear the burden of demonstrating that the ballot question meets this rigorous standard, and that therefore an error exists that we must correct. See Weiler v. Ritchie, 788 N.W.2d 879, 882 (Minn.2010). The ballot question at issue does not violate that “high standard.” Breza, 723 N.W.2d at 636. The proposed amendment to Article VII, Section 1 of the Minnesota Constitution would add two subsections: the first, subsection (b), requiring in part that “[a]ll voters voting in person must present valid government-issued photographic identification before receiving a ballot,” and the second, subsection (c), requiring that “[a]ll voters, including those not voting in person, must be subject to substantially equivalent identity and eligibility verification prior to a ballot being cast or counted.” Ch. 167, §§ 1(b), (c), 2012 Minn. Laws at 145-146. The ballot question summarizes these provisions and asks whether the Minnesota Constitution shall be amended “to require all voters to present valid photo identification to vote.” Id. § 2(a), 2012 Minn. Laws at 146.
But petitioners argue, among other things, that the ballot question is misleading because there is a difference between “valid government-issued photographic identification,” as required in the proposed amendment, and “valid photographic identification,” as required in the ballot question. We agree with petitioners that there is a difference between a “government-issued photographic identification,” and a “valid photographic identification.” That the ballot question reads differently than the proposed amendment, however, does not render the ballot question “ ‘so unreasonable and misleading as to be a palpable evasion of the constitutional requirement to submit’ ” the proposed constitutional *649amendment “ ‘to a popular vote.’ ” Breza, 723 N.W.2d at 636 (quoting Stearns, 72 Minn. at 218, 75 N.W. at 214).
Petitioners also argue that the ballot question is misleading because it indicates that “all voters” will be required to present “valid photographic identification,” when in fact, according to petitioners, the proposed amendment requires that only some voters (namely, those voting in person) present valid photographic identification. This argument is unpersuasive. Petitioners read the ballot question as narrowly referencing only the obligations placed by the proposed amendment on voters voting in person, and therefore conclude that the question is misleading because it states that the proposed amendment will require all voters to present photographic identification. But the ballot question does not refer specifically to only the portion of the proposed amendment that will affect voters voting in person, and petitioners are simply wrong in arguing that thé proposed amendment requires only those voting in person to submit photographic identification.
Under the proposed constitutional amendment, voters voting in person “must present valid government-issued photographic identification,” whereas all voters “must be subject to substantially equivalent identity” verification. Ch. 167, §§ 1(b), (c), 2012 Minn. Laws at 145-46 (emphasis added). The ballot question states only that “all voters [must] present valid photo identification.” Id. § 2(a), 2012 Minn. Laws at 146. The ballot question, therefore, does not explicitly address the constitutional provision applicable only to voters voting in person (who must present valid government-issued photographic identification) nor does it explicitly address the “substantially equivalent identity” provision (which applies to all voters). Rather, the ballot question constitutes an amalgamation of the individual provisions of the proposed constitutional amendment which, taken together, can fairly be characterized as generally requiring photographic identification for all voters. Cf. Minn.Stat. § 204B.36, subd. 3 (2010) (“When a question is to be submitted to a vote, a concise statement of the nature of the question shall be printed on the ballot.”).
Petitioners also contend that two omissions from the ballot question render the question constitutionally misleading. Specifically, petitioners argue that the ballot question does not tell voters that those voting by absentee ballot will be subject to “substantially equivalent identity and eligibility” requirements, nor does it reference the use of “provisional ballots” for voters without photographic identification. These omissions do not render the ballot question unconstitutional under our deferential standard of review.
The omission of “or substantially equivalent” does not render the ballot question misleading under our “high standard,” Breza, 723 N.W.2d at 636, because “substantially equivalent identity ... verification” means just what it says. Equivalent is defined as “like in signification or import,” or “corresponding or virtually identical [especially] in effect or function.” Merriam-Webster’s Collegiate Dictionary 392 (10th ed.2001). By definition, therefore, all voters would be required to produce valid government-issued photographic identification, or something that is substantially alike in signification or import or that is virtually identical to a valid government-issued photographic identification.9 Cf. *650People v. Leng, 71 Cal.App.4th 1, 83 Cal.Rptr.2d 438, 439 (1999) (explaining that because the equal protection guarantees of the United States and the California Constitution are “substantially equivalent” they are “analyzed in a similar fashion”); Frey v. Comptroller of the Treasury, 422 Md. 111, 29 A.3d 475, 495 (2011) (describing “substantially equivalent” taxes as those that are “sufficiently similar in substance to serve as mutually exclusive proxies for each other” (citation omitted) (internal quotation marks omitted)); Ojo v. Farmers Grp., Inc., 356 S.W.3d 421, 433-34 (Tex.2011) (explaining that because a Texas statute specified that it provided “rights and remedies substantially equivalent to those granted under federal law,” the court would determine the availability of a particular state remedy by looking to federal case law). Because all voters would present valid government-issued photographic identification or something that is virtually identical to such identification, the ballot question does not mislead voters to the extent that it is “ ‘a palpable evasion of the constitutional requirement to submit the law to a popular vote.’ ” Breza, 723 N.W.2d at 636 (quoting Steams, 72 Minn. at 218, 75 N.W. at 214); see also Duluth Railway, 102 Minn. at 30, 112 N.W. at 898-99 (upholding ballot question as constitutional because the “clear and essential purpose” of the statute was “fairly expressed in the question submitted”).10
The failure of the ballot question to mention provisional ballots likewise does not meet the high Breza standard. If the proposed constitutional amendment passes, voters who do not present valid government-issued photographic identification will cast a provisional ballot that will be counted only “if the voter certifies the provisional ballot in the manner provided by law.” Ch. 167, § 1(b), 2012 Minn. Laws at 145-146. Petitioners point out that in Breza we upheld the ballot question because we could not “say the language [was] so unclear or misleading that voters of common intelligence [could not] understand the meaning and effect of the amendment.” 723 N.W.2d at 636. Because the provisional ballot system is an “effect” of the proposed constitutional amendment, petitioners contend the question is unconstitutional. Petitioners’ argument misinterprets what we said in Breza.
We did not require, as a condition of upholding the ballot question in Breza, *651that the effects of the amendment at issue be included on the ballot. Rather, our reference to the “meaning and effect” of the amendment was made in the context of ensuring that voters were able to understand the “essential purpose” of the proposed constitutional amendment. Id.; see also Duluth Railway, 102 Minn. at 30, 112 N.W. at 898. The “essential purpose” of the proposed amendment at issue in this case is the requirement that voters provide photographic identification in order to vote. That “essential purpose” is communicated in the ballot question. See Brezo, 723 N.W.2d at 636.11
In sum, the constitutional amendment, if passed, would require that voters who vote in person present a valid government-issued photographic identification and would require that all voters present some form of identification that is substantially equivalent to a valid government-issued photographic identification. The ballot question asks the people to decide whether the Minnesota Constitution should be amended to require that all voters present “valid photo identification” to vote in Minnesota. We acknowledge that the ballot question, as framed by the Legislature, does not use the same words used in the amendment itself nor does it list all of the potential effects of implementation of the identification system contemplated in the proposed amendment. These failures may be criticized, and it may indeed have been wiser for the Legislature to include the entire amendment on the ballot.
The proper role for the judiciary, however, is not to second-guess the wisdom of policy decisions that the constitution commits to one of the political branches. The people are the sole judge of the wisdom of such matters. Our precedent provides us with a much more limited role in reviewing the constitutionality of the manner in which the Legislature submits proposed constitutional amendments to the people. The failures about which petitioners complain do not meet the “high standard” required for the judiciary to intercede into a matter that is constitutionally committed to the legislative branch. Bre-zo, 723 N.W.2d at 636. We therefore hold that petitioners have not met their burden to prove that there is an error that requires correction.12
Petition denied.
Dissenting, PAGE, ANDERSON, PAUL H., JJ.
Dissenting, ANDERSON, PAUL H., J.

. Where we part company with the dissenters is over the remedy and the scope of our review. Going well beyond the limited nature of the question presented here, the dissenters engage in fact-finding and go on at length about the alleged negative impact the change, if approved, may have on voting in Minnesota. Because the merits of the constitutional amendment are not before us, we take no opportunity to comment further on the dissents’ factual conclusions and negative commentary on the merits and impact of the proposed constitutional amendment.


. Minnesota Majority cites three cases that it contends support a determination that its interests are sufficient to support intervention. But insofar as these cases permit intervention, they are distinguishable. For example, in Alaskans for a Common Language, Inc. v. Kritz, 3 P.3d 906 (Alaska 2000), intervention was granted to a group because it represented two of the individuals designated under state law as sponsors of the ballot initiative. Id. at 912-13. Similarly, in Sportsmen for 1-143 v. Montana Fifteenth Judicial District Court, 308 Mont. 189, 40 P.3d 400 (2002), the proposed intervenors were two.groups of Montana citizens described in the opinion as “sponsors,” who under Montana law were responsible for obtaining sufficient signatures to get the measure on the ballot. Id. at 402-03; see also Mont.Code. Ann. §§ 13-27-204, -207 (2011); Montana Pub. Interest Research Grp. *643v. Johnson, 361 F.Supp.2d 1222, 1228 (D.Mont.2005) (describing how sponsors of a proposed Montana initiative are needed to obtain the requisite signatures). Finally, Idaho Farm Bureau Federation v. Babbitt, 58 F.3d 1392 (9th Cir.1995), is distinguishable because in that case the proposed intervenors, two environmental groups, had members who claimed injuries in fact as Idaho residents who would have been impacted by the measures at issue. Id. at 1399.


. While we denied their motions to intervene, we invited and received amicus briefs from Senator Newman and Representative Kiff-meyer, and from Minnesota Majority. We also received amicus briefs from the City of Saint Paul, AARP, Citizens for Election Integrity — Minnesota, and the Hennepin County Attorney's Office.


. Minnesota Statutes § 204B.44 provides:
Any individual may file a petition in the manner provided in this section for the correction of any of the following errors, omissions, or wrongful acts which have occurred or are about to occur:
(a) an error or omission in the placement or printing of the name or description of any candidate or any question on any official ballot;
(b) any other error in preparing or printing any official ballot;
(c) failure of the chair or secretary of the proper committee of a major political party to execute or file a certificate of nomination;
(d) any wrongful act, omission, or error of any election judge, municipal clerk, county auditor, canvassing board or any of its members, the secretary of state, or any other individual charged with any duty concerning an election.


. The dissents argue that Article IX, Section 1 requires that the entire text of a constitutional amendment be placed on the ballot. But petitioners did not raise such an argument in their petition or briefs. Indeed, when asked at oral argument, petitioners rejected any suggestion that the proper remedy would be the placement of the amendment’s text on the ballot. For their part, intervenors-respon-dents also do not argue that we should place the text of the photographic identification amendment on the ballot. Given that neither party has asked for the remedy advocated by the dissents, we need not and do not decide in this case whether Article IX requires the text of a proposed constitutional amendment to be placed on the ballot. That question is simply not before us here.


. Under Article IX, Section 1, "[i]f two or more amendments are submitted at the same time, voters shall vote for or against each separately.”


. Amicus Minnesota Majority challenges petitioners’ standing to bring this matter, because the petitioners raise only "concerns” about the proposed amendment and cannot show actual harm. Generally, we do not decide issues raised by an amicus that are not raised by the litigants themselves. See, e.g., In re Blodgett, 510 N.W.2d 910, 912 n. 2 (Minn.1994); State by Clark v. Applebaums Food Mkts., Inc., 259 Minn. 209, 216 & n. 5, 106 N.W.2d 896, 901 & n. 5 (1960) (declining to decide the constitutionality of a statute where the issue was raised only by an amicus). We may, however, decide issues raised solely by an amicus "particularly if the issue is one the court could raise sua sponte.” Kline v. Berg Dtywall, Inc., 685 N.W.2d 12, 23-24 n. 9 (Minn.2004) (deciding whether our court had jurisdiction over a dispute, even though the jurisdictional challenge was raised solely by an amicus). Because standing is essential to our exercise of jurisdiction, the issue is one "which can be raised by this court on its own motion,” Annandale Advocate v. City of Annandale, 435 N.W.2d 24, 27 (Minn.1989), and we therefore will decide whether petitioners have standing, even though the issue was raised only by Minnesota Majority.
To have standing a party must have "a sufficient stake in a justiciable controversy to seek relief from a court.” State by Humphrey V. Philip Morris, Inc., 551 N.W.2d 490, 493 (Minn.1996). A party can acquire standing in one of the two ways: (1) if the plaintiff "has suffered some 'injury-in-fact, ’ ” or (2) if "the plaintiff is the beneficiary of some legislative enactment granting standing.” Id. Minnesota Statutes § 204B.44 provides that "[a]ny individual may file a petition in the manner provided in this section for the correction of any of the following errors, omissions, or wrongful acts which have occurred or are about to occur.” This statutory provision constitutes a legislative grant of standing, making the individual petitioners proper parties to this lawsuit. Moreover, we have previously held that nonprofit organizations can sue under statutes providing that "any person” may bring suit. See State by Humphrey, 551 N.W.2d at 495-96 (allowing Blue Cross, a nonprofit corporation, to sue under a consumer protection statute providing that "any person injured ... may bring a civil action” (emphasis omitted)). Therefore, the three nonprofit organization petitioners constitute "individual[s]” within the meaning of Minn.Stat. § 204B.44 and have standing pursuant to the statute. Because petitioners have properly filed a petition for the correction of an error in the placement of a question on an official ballot, within the legislative grant of standing in Minn.Stat. § 204B.44, we conclude that all petitioners have standing in the present dispute.


. Even though the parties in this case agree that the standard we adopted in Breza controls, the dissents would overrule this precedent. Because they refuse to adhere to our precedent, the dissents must then set forth a new standard. Justice Page’s dissent articulates no discernible standard. Justice Paul Anderson’s dissent discusses the "eye" through which the judiciary should view the ballot question and, based on the strength of yet another dissent, contends that we must view the ballot question with "a gimlet eye.” See infra at D-21 (citing Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 210, 128 S.Ct. 1610, 170 L.Ed.2d 574 (2008) (Souter, J., dissenting)). If we overturned precedent based on nothing other than the desires of individual members of this court, we would become a country not of laws, but of men. John Adams, Novanglus No. 7 (1774), reprinted in 4 The Works of John Adams 99, 106 (Charles Francis Adams ed., 1851) (defining a republic as "a government of laws, and not of men”). But we do not disregard our precedent so easily. Instead, we require "compelling” reasons to depart from precedent. SCI Minn. Funeral Servs., Inc. v. Washburn-McReavy Funeral Corp., 795 N.W.2d 855, 862 (Minn.2011) (noting that ”[w]e are ‘extremely reluctant to overrule our precedent ... ’ and 'require a compelling reason’ to do so.” (citation omitted)). The dissents articulate no such reasons, and we therefore decline the dissents' invitation to depart from our precedent.


. That current statutes on absentee voting may not require photographic identification, as the dissents note, is not relevant to the question of whether the ballot question is unconstitutionally misleading. The dissents suggest that there may need to be changes in *650current absentee voting procedure if the people approve the amendment. Any such changes may be an effect of the proposed amendment, but, as explained below, our precedent does not require that such effects be stated in the ballot question in order for that question to pass constitutional muster.


. The dissents rely on the canon of construction that recognizes that when the Legislature uses different terms, it must mean different things. Based on this canon, the dissents conclude that the "government-issued photographic identification” means something different than "substantially equivalent” verification requirements, and that therefore the ballot question is a deceptive "bait and switch.” The dissents' reliance on this canon is misplaced. As our precedent makes clear, even when the Legislature has chosen different terms, we have declined to give different interpretations to those terms when, as in this case, the terms are synonymous. See Eclipse Architectural Grp., Inc. v. Lam, 814 N.W.2d 692, 702 (Minn.2012) (concluding where the Legislature used both the terms "service” and "delivery” in a statutory scheme that "[b]e-cause service and delivery are consistently used synonymously in the context of personal service, there is no basis for us to conclude that the Legislature intended the two terms to be applied differently”); Witso v. Overby, 627 N.W.2d 63, 67 n. 7 (Minn.2001) (declining to interpret "declare” and "determine” differently in a statutory scheme where "[t]he difference in meaning” between the two terms "[wa]s de minimis”).


. In his dissent, Justice Paul Anderson contends that our use of the phrase "essential purpose” adds confusion as to the proper standard. We disagree. The phrase is easily understood, easy to apply, and it has been part of our law for over 100 years. See State v. Duluth & N. Minn. Ry. Co., 102 Minn. 26, 30, 112 N.W. 897, 898 (1907).


. The brief filed by petitioners in support of their petition — but not the petition itself-challenges the title for the ballot question — "Photo Identification Required for Voting" — as enacted by the Legislature. Because this issue was not raised in the petition itself, we decline to consider it. See State v. Koppi, 798 N.W.2d 358, 366-67 (Minn.2011) (explaining that matters not raised in a petition for review are generally waived for appellate review, and are, therefore, not considered by our court).